                          IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION

 MARIO E.             CASTRO,     MAGDALENA
 CASTRO,
                                                   Civil Action No. 3:20-cv-264-MOC-DSC
             Plaintiffs,

 vs.                                                     NOTICE OF APPEARANCE

 THE BANK OF NEW YORK MELLON,
 CHARLES W. SCHARF, AKERMAN
 LLP, NATSAYI MAWERE, JOSEPH
 DEFAZIO, NEWREZ LLC D.B.A.
 SHELLPOINT          MORTGAGE
 SERVICING, JACK NAVARRO, REAL
 TIME SOLUTIONS, ERIC C. GREEN,
 BANK OF AMERICA CORPORATION,
 BRIAN MOYNIHAN,

             Defendants.

         Notice is hereby given that Bryan G. Scott of Akerman LLP enters an appearance as

counsel for Defendants THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW

YORK, AS TRUSTEE FOR THE CERTIFICATE HOLDERS OF CWALT, INC.,

ALTERNATIVE                LOAN   TRUST     2006-OA11       MORTGAGE          PASS-THROUGH

CERTIFICATES SERIES 2006-OA11 (improperly sued herein as The Bank of New York Mellon)

and NEWREZ LLC D.B.A. SHELLPOINT MORTGAGE SERVICING, and AKERMAN LLP,

in the above action, and requests that all correspondence, pleadings, motions, court papers and/or

documents otherwise relating to this action be served on the undersigned counsel.




53104097;1
        Case 3:20-cv-00264-MOC-DSC Document 5 Filed 05/14/20 Page 1 of 3
                                     AKERMAN LLP

Dated: May 14, 2020                  /s/ Bryan G. Scott
                                     Bryan G. Scott
                                     N.C. State Bar No. 32920
                                     Attorney for The Bank of New York Mellon f/k/a
                                     The Bank of New York, as Trustee for the Certificate
                                     Holders of CWALT, Inc., Alternative Loan Trust
                                     2006-OA11 Mortgage Pass-Through Certificates
                                     Series 2006-OA11; NewRez LLC d.b.a. Shellpoint
                                     Mortgage Servicing; and Akerman LLP
                                     100 North Main Street, Suite 2425
                                     Winston-Salem, NC 27101
                                     Telephone: (336) 296-7100
                                     Facsimile: (336) 296-7010
                                     bryan.scott@akerman.com




53104097;1
        Case 3:20-cv-00264-MOC-DSC Document 5 Filed 05/14/20 Page 2 of 3
                                  CERTIFICATE OF SERVICE

         I hereby certify that I have this day electronically filed the foregoing NOTICE OF

APPEARANCE with the Clerk of Court using the CM/ECF, which will send notification of such

filing to counsel of record as follows:

         None

         And I hereby certify that I caused the foregoing document to be served via U.S. First Class

Mail on the following non-filing users:

             Mario E. Castro and Magdalena Castro
             419 West Hills Road
             Melville, New York 11747
             Pro Se Plaintiffs


                                              AKERMAN LLP

Dated: May 14, 2020                           /s/ Bryan G. Scott
                                              Bryan G. Scott
                                              N.C. State Bar No. 32920
                                              Attorney for The Bank of New York Mellon f/k/a
                                              The Bank of New York, as Trustee for the Certificate
                                              Holders of CWALT, Inc., Alternative Loan Trust
                                              2006-OA11 Mortgage Pass-Through Certificates
                                              Series 2006-OA11; NewRez LLC d.b.a. Shellpoint
                                              Mortgage Servicing; and Akerman LLP
                                              100 North Main Street, Suite 2425
                                              Winston-Salem, NC 27101
                                              Telephone: (336) 296-7100
                                              Facsimile: (336) 296-7010
                                              bryan.scott@akerman.com




53104097;1
        Case 3:20-cv-00264-MOC-DSC Document 5 Filed 05/14/20 Page 3 of 3
